Citation Nr: 1743172	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for residuals of frostbite of both feet.

2.  Entitlement to service connection for residuals of frostbite of both feet.

3.  Entitlement to service connection for residuals of frostbite of both hands.


REPRESENTATION

The Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (c).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b). Thus, finality will not attach to a rating decision where new and material evidence is received within the one-year appeal period.  A rating decision was issued in February 2012, denying entitlement to service connection for frostbite of both hands, as well as the Veteran's application to reopen his claim for entitlement to service connection for frostbite of both feet.  In May 2012, within a year of the February 2012 rating decision, the Veteran submitted new and material evidence.  Therefore, finality did not attach to the February 2012 rating decision and it remains on appeal.  As such, with regards to the residuals of the bilateral hands, the issue is not one of a request to reopen a previously denied claim but rather the merits of the service connection claim as this issue had been initially denied in the February 2012 rating decision.  The Board has rephrased the issue on the title page to reflect this.

As discussed further below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for frostbite of both feet.  Therefore, the issue of entitlement to service connection has been added to the title page.

The issues of entitlement to service connection for frostbite of both feet and entitlement to service connection for frostbite of both hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The application to reopen the Veteran's claim for entitlement to service connection for frostbite of both feet was denied by the RO in a February 2007 rating decision.  The Veteran was informed of the decision and he did not appeal.  

2.  Since the February 2007 denial, the Veteran has submitted evidence that is relevant and probative of the issues of entitlement to service connection for frostbite of both feet.


CONCLUSIONS OF LAW

1.  The February 2007 decision, which declined to reopen the Veteran's claim for entitlement to service connection for frostbite of both feet, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
2.  The evidence received since the February 2007 decision is new and material, and the claim for service connection for frostbite of both feet is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen her previously denied claim for entitlement to service connection for frostbite of both feet, this application is granted.  As such, the Board finds that any error related to the VCAA with regard to the Veteran's application to reopen her claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Board notes that the record indicates that the Veteran's service treatment records may have been destroyed in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Review of the file shows that entitlement to service connection for frostbite of both feet was denied in a January 2002 rating decision based on a determination that there was no evidence of a disability in service.  This rating decision was not appealed by the Veteran and became final.  

More recently, in February 2007, the RO issued a rating decision denying the Veteran's application to reopen his claim for entitlement to service connection for frostbite of both feet because the evidence submitted was not new and material.  The Veteran did not appeal this decision and it became final.  In May 2012, after filing a new claim to reopen, the Veteran submitted a VA treatment record that contains an April 2003 addendum from a physician opining that the Veteran's currently existing medical conditions (peripheral neuropathy, chronic pain, toenail fungus) are related to remote cold injury that occurred during his military service.  A review of previous rating decisions and a February 2004 statement of the case (SOC), do not list this record as one that was considered in the process of the adjudication.  Indeed, the prior rating decisions and SOC show that the RO considered records only through November 20, 2002.  As this piece of evidence is relevant and probative to the issue at hand, and has not been previously considered, the Board finds it to be new and material.  

Therefore, the Veteran's application to reopen his claim for entitlement to service connection for frostbite of both feet is granted.


ORDER

The Veteran's application to reopen his claim for entitlement to service connection for frostbite of both feet is granted.


REMAND

As discussed above, the Board has reopened the issue of entitlement to service connection for residuals of frostbite of the bilateral feet.  However, as the RO has not adjudicated the merits of this issue in the first instance, the Board must remand it so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Veteran seeks entitlement to service connection for frostbite of both feet and both hands.  The Board finds that further development is necessary before final adjudication of these issues.  Based on a review of the record, the Board concedes that the Veteran served in Korea.  In addition, the Board notes that the record contains evidence of a hand disability, which is not reflected in the September 2006 VA examination.  The Board finds that an examination is necessary in order to determine whether the Veteran's hand and foot disabilities are related to his service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the etiology of any hand and foot disabilities.  The examiner should be provided a copy of the claim file and note review of the file in any subsequent report.  The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's hand and foot disabilities are causally related to, or aggravated by, active service to include exposure to extreme cold while service in Korea.  The examiner should consider the Veteran's lay statements of exposure to cold in service when rendering their opinion.  

The Board notes that the Veteran is competent to testify to lay observable symptomatology.  A complete rationale for all opinions rendered should be provided.

2. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


